Mr. Justice Hutchinson
delivered the opinion of the court.
Plaintiffs appeal from a judgment of dismissal, and as a ground for reversal specify manifest error and prejudice in the weighing of the evidence. A “statement of the case and opinion” filed by the district judge reads as follows:
“The plaintiffs herein are some of the heirs of José Cruet Arroyo, who died in Guayama, Porto Rico, leaving an open will and testament, on June 14, 1922.
*758“Plaintiffs seek with this action the annulment of the legitimation by Victoria Cruet Colón, daughter and sister, respectively, of the plaintiffs, of a child named Iris who appears recorded in the civil registry as legitimate daughter of said Victoria Cruet and of her husband, Isabelino Mandés, the annulment of said entry being as well requested.
“In support of their pretensions the plaintiffs allege that said child, defendant Iris Mandés Cruet, is not the legitimate daughter of the spouses Cruet Mandés, who acknowledged and legitimatized her as such, but the natural daughter of Antonia Rivera and Juan Montero, Victoria Cruet Mandés having taken her when the mother of the child attempted to drown it in the G-uamani river, due to her being in an apparent state of insanity.
“That José Cruet, father of Victoria Cruet, the person who legitimized the child Iris, died in Guayama, and that such legitimation affects the rights of the plaintiffs as heirs of their husband and father.
“In support of the facts alleged, documentary evidence has been presented to show the entry made in the civil registry of the birth of the child Iris as a legitimate daughter of Isabelino Mandés y Montes and Victoria Cruet Ramos, a death certificate of José Cruet, of his daughter Victoria, and of Antonia Rivera, the alleged mother of the child, and, besides, copies of the will of José Cruet and oral testimony.
“The 'whole case is made to rest on such oral testimony which tended to prove the averments of the complaint.
“This is a special proceeding by which a child of from twelve to fifteen. years is sought to be deprived of her rights of legitimation and with them of the part of the inheritance of her grandfather to which she is entitled in representation of her legitimate mother Victoria Cruet, as appears from the civil registry, and, given the importance of the case and the consequences that would result from its decision, we believe that the evidence should be so strong and convincing as not to leave any doubt in our minds with respect to the certainty of our decision.
“Manresa, in volume 1, page 520, of his work, Commentaries on the Civil Code, in analyzing the evidence necessary to prove legitimation, says:
“ ‘Experience has disclosed the perils and inconvenience of oral testimony, especially when the person charged with the paternity has died. ’
“In the instant case both the alleged legitimate mother of the child and the one charged with the false legitimation now attacked *759are dead, all tlie evidence remaining in tlie bands of persons entirely ■unconnected with the defendant child, to whom they are in no way related. It is also to be noted that the alleged natural father has not appeared, his whereabouts being unknown, this child remaining, therefore, at the mercy of the enemies of her rights, as even Isabelino Mandés, her legitimate father according to the .registry, and the person who had the child recorded as his daughter, appeared before the court to testify against his own acts, and is helping the plaintiffs to secure that which will deprive the child Iris of her name and of her right to the inheritance of her grandfather.
“Could we, on that evidence and under such a situation, render a judgment against a defenseless child and satisfy our conscience?
“Not by any means.
“If we had Victoria Cruet before us; if the voice of Antonia Rivera, the person alleged to be the legitimate mother of the child, should come claiming her maternal rights over her daughter Iris; if the unknown father, Juan Montero, should allege his condition of natural father of the child, perhaps we would alter our opinion, but to deprive the child Iris of the rights acquired by her under the civil registry and by the possession by her for twelve or thirteen years of the status of a legitimate daughter; to give her as mother an insane woman already dead and an unknown father whose paternity we greatly doubt, as doubted as well by the plaintiffs who do not allege that fact categorically in their complaint büt on information and belief, appears to us too hard and contrary to the principles of strict and full justice.
“In studying this matter we have found very few cases similár to this.
“The Supreme Court of Spain in a judgment of Janiíáry 5, 1900, although analyzing provisions of the old Civil Code, at present repealed, expressed its opinion on the matter in the following manner: ‘That the status of an acknowledged child in possession of the same as such in a family can not be annulled without it being eoh-clusively proved that the child has a distinct státus kn'ovni by all, oh that it could not have been begotten by the person who acknowledged it when only the question of the paternity is involved, eveii though it be so stated subsequently by the father hiniself contradicting his former acts. ’
“AYe believe that these principles are applicable to this ease where a distinct status of the child Iris as daughter of an insane woman and an unknown man has not been sffóVhi; ah'd where Isabé-lino Mandés has failed to prove the impossibility of such child having *760‘;been begotten by Mm or having been, born of his wife, but has 'denied that he is its father notwithstanding the fact that he had ' recognized it in the civil registry as his legitimate daughter. Besides, it is to be noted that the possession by Iris of the status of a legitimate daughter covers a period of from twelve to thirteen years and it is sought to deprive her of it when her mother, Victoria Cruet, is dead, without regard to her wishes, or those of the maternal grandmother and uncles, or even of the husband, Isabelino Mandés, who participated in the recognition.
“And going into the spirit of the Spanish Civil Code, which is the source of our substantive civil law, although certain provisions thereof are not in force at present, we will say, as Manresa says in volume 1, page 522, of his work:
“ ‘These facts, not theory but positive legislation, will aid in the understanding of the restrictive character of our Code, the framers ■ of which, no doubt, had in mind, in adopting this view, the prudential .reasons which are always urged in these cases to prevent malicious, useless, troublesome and scandalous litigation in the family. Although experience in other countries furnishes facts which militate against this fear, still those reasons may be alleged to avoid such an absolute liberty as that of the Bavarian Code; but certainly not in connection with the intermediate terms of the Code of Napoleon and of our civil marriage law of considering that laws favor the weaker one, the child, and that with prudent and experienced courts it is more difficult than it seems to succeed in a claim contrary to the truth.’ (Italics ours.)
“These principles are sustained substantially by our jurisprudence, inasmuch as in the case of Alcaide v. Morales, 28 P.R.R. 258, the Supreme Court expressed itself thus—
“ ‘It is clear that the evidence presented must be so strong and ■convincing that in annulling an acknowledgment voluntarily made the court is fully convinced that that and no other is the action ..demanded by justice.’
• “Under such doctrine and guarding the interests of a defenseless child, we believe that the ends of justice and equity will be better subserved in. this ease by dismissing the complaint without a special pronouncement as to costs.”
In the foregoing statement we find no indication of passion or prejudice. Nor do tlie appellants rely upon anything said by the trial judge in disposing of the case, hut *761point to certain questions asked and remarks made by Mm during the progress of the trial.
Had these incidents occurred in an ordinary controversy between parties more or less equally matched and in a case wherein no question of public policy was involved, the contention would be entitled to somewhat, more serious consideration. Here, however, the action complained of can not be torn from its setting and alone considered, but must be interpreted in connection with all of the surrounding circumstances and in the light of the law applicable to a case of this kind. The complaint herein was filed on December 19, 1924. It alleged that the defendant, Isabelino Mandes, on March 14, 1914, personally appeared in the civil registry of Gua-yama and placed upon record the birth of a child named iris as the legitimate daughter of himself and of his wife, Victoria Cruet Colón, and as having been born on the 17th of February of the same year; that at the time of making the said entry the said Mandes stated and caused to appear therein, among other things, that the maternal grandparents of the child were José Cruet and Eamona Colón; that the said Mandes did this knowing that the said child was not the legitimate daughter of himself and of his wife, Victoria Cruet, as was made to appear; and that José Cruet and Ramona Colón were not the maternal grandparents, inasmuch as the said Mandés and his wife, Victoria Cruet, had no children living at that time. Plaintiffs also allege upon information and belief that the child Iris was the natural daughter of one Antonia Rivera and of- an individual named Juan Montero, having been born in a house or tenement house, the property of Bautista Soto in the barrio of Gua-ra ani at a date prior to that named in the civil registry; that the child Iris was rescued by Victoria Cruet, wife of Mandés, at the moment when the mother, being insane, was attempting to drown it in the river Guarnan!; that Victoria Cruet died without issue in Guayama on August 8, 1920, being survived by her parents, José Cruet and Ramona Colón; *762that the actual mother of the child Iris died in Gfuayamá on May 15, 1913; that José Cruet also died in Gfuayama on June 14, 1922, leaving property and a last will and testament wherein plaintiffs and the said Victoria Cruet were designated as Ms sole and universal heirs; and that the plaintiffs have to divide the inheritance of their said ancestor, José Cruet y Arroyo, and they have not been able to do it because in order to do so it is necessary to determine this case in court to obtain the annulment of the status of the child Iris as • legitimate daughter and descendant of the spouses Isabelino Mandés and Victoria Cruet, on the ground that the entry made of her birth as legitimate daughter of the spouses Mandés-Cruet is untrue and based on no legal cause; and if such entry should subsist the child Iris would be entitled to the inheritance of her alleged grandparent, José Cruet y Arroyo, in representation of her alleged legitimate mother, Victoria Cruet, both deceased, and the said entry prejudices the right of the widow Eamona Colón, legitimate mother of Victoria Cruet, who is her heir by force of law, as it also prejudices the rights of the other legitimate relatives of José Cruet y Arroyo, as appears from the facts hereinbefore alleged.
The summons was served on January 7, 1925.
On January 14th plaintiffs moved for the appointment of a guardian ad litem under the secohd subdivision of section 57 of the Code of Civil Procedure, setting forth the solitary fact that the defendant, Iris Mandés, was under the age of fourteen. This motion concludes as follows:
"Therefore, this party prays the Court to appoint as guardian ad litem of the minor Iris Mandés Cruet, defendant herein, her uncle Francisco Aponte, so that he may appear as such guardian ad litem to defend the rights of said minor in this suit, as she has no mother to represent her, inasmuch as the plaintiffs allege in their complaint that the mother of said child died a few years ago. The said Francisco Aponte is of age and a resident of this city.”
On January 23rd the district judge named the district *763attorney as guardian ad litem and in the same order directed 1dm to take charge of the defense of the minor. The district attorney was notified of this order on the same day.
The action was brought against Isabelino Mandés individually and as the pretended father of Iris Mandés. Plaintiffs, on April 18th, filed a praecipe for default as to the said Isabelino Mandés in both capacities and such default was noted by the clerk on April 20th.
When the case was called for trial on April 24th the district attorney had neither demurred nor answered.
The first witness for plaintiffs was the defendant Isa-belino Mandés, who, without objection or opposition interposed at any time by the fiscal or any interference whatever on the part of the presiding judge, testified to practically all of the facts alleged in the complaint. The only additional information furnished by this witness was to the effect that he caused the entry to be made in the civil registry in good faith and thereafter consulted an attorney, Celestino Domín-guez, in regard thereto, who advised him to apply to the court; and that he loved the child very much, as if she were his daughter. He did not explain why the advice given by Dominguez had not been followed nor state whether or not he had sought legal advice as to his own rights or as to those of the other defendant in the instant case, nor was he interrogated in regard to either of these matters.
The perfunctory cross-examination by the district attorney and the questions and remarks on the part of the trial judge, criticized by appellants, are as follows:
“District Attorney: "Why do you claim that she is not your daughter? — Because they want to make the old man’s will. — Who wants to make the will? — The heirs, the children of José Cruet. — Did you know the father of that child? — The father was Juan Montero, who had that daughter by that woman. — Do you know the parents of that child? — Yes, sir, the mother is dead. — Is her father living? — - He lives in Vega Baja, but he is married. — How old was the child when you had its birth recorded? — I believe it had been at home for thirty-five days. — With whom does the child live at present, with *764you ? — Yes, sir, I have always supplied all ber needs. — That is all.— Judge: Why have you waited until now to do that; why did you not do it before? — I should have done it before. — Are you a widower? —Yes, sir. — Then who are the heirs of yo.ur wife- today, things remaining as they are ? — Her relatives. — But at present, that girl being her legitimate daughter, who would inherit from her, would it not be Iris? — Yes, sir. — Then what they want is to disinherit Iris? And if you had done it before, perhaps your wife would have, adopted her or left a legacy to her. — I should have done it before. — And you did not do it in order to ruin (reventar) this child? That is the point; and now, as the mother is dead, nothing may be done and Iris will be left destitute . . . You may leave the stand. — Cross-examined by attorney Aponte: Do you live on a small piece of land which belonged to Victoria, your wife ? — Yes, sir. — Do you know for sure that that land is going to be given to Iris? — Yes, sir. — That is all. — Re-cross-examined by the Judge: What was the property left by your wife? — Seven and a half acres of land and a house. — Did she leave anything else? — That was all that we had, and when she died, as it was in the name of her father ... No, what was the property that belonged to you and your wife? — That was the property. — What you have done is to leave that child destitute. Do you say you love her as a father? — Yes, sir, I love her as a daughter.— You may leave the stand.”
This is the most serious of the incidents upon which appellants based their charge of passion and prejudice. Man-des was also recalled to the stand at a later stage of the trial and again questioned by the trial judge who also addressed one or two somewhat similar questions, although in much milder form, to one of the plaintiffs who had testified as a witness.
It must be and is conceded that the conduct of the trial judge does not indicate any bias in favor of the plaintiffs. But the court was confronted with a difficult and trying situation. The position in which the child Iris had been placed was a feature of the ease that would make a strong appeal io the conscience as well as the heart of any fair-minded magistrate.
Certainly no effort was made to conceal what was in the mind of the court. A dishonest judge might have been more *765discreet. The outburst in question can not be commended as an example of the mental attitude that characterizes a calm judicial temperament. Nevertheless, all things considered, ¥e are persuaded that in the instant case all that was said and done by the district judge may be regarded as amounting to no more than a timely warning to plaintiffs that it was incumbent upon them to establish their claim by clear and convincing proof. Unquestionably that is the law as laid down by this court in Alcaide v. Morales, relied apon by the court below and based upon the decisions of the Supreme Court of Spain quoted therein.
 The evidence, as we have already indicated, must be viewed, as it seems to have been considered by the court below, from the standpoint of the law governing this case.
The guardian ad litem offered no evidence for the defense and, when asked at the close of the trial what he had to say, made the following response:
“I can not do it at this time. I believe prima facie that Mandés is estopped to request the nullity of the entry as to the birth of this child. Just imagine, Your Honor, that from a legitimate daughter that she appeared to be this girl is going to become an adulterine daughter! I am not prepared at this moment to report on the ease definitely.”
Thereupon the judge gave the fiscal ten days within which to file a brief and another ten days to plaintiffs within which to reply.
Obviously no hasty and premature conclusion was reached, but the matter was taken under advisement and the result was announced after a month or six weeks of conscientious deliberation as evinced by the statement filed at the end of that period and quoted above at the outset.
In the result so reached we fully concur.
The argument for appellants, without any reason beyond the fact that no testimony was offered for the defense, assumes, but wholly fails to show, that here is no conflict in the evidence. The brief entirely overlooks, if it does not *766deliberately ignore, tke defensive strength of the position occupied by the real defendant, Iris Mandés, based upon her prima facie civil status as evidenced by the entry in the civil registry. . That entry reads as follows:
“In Guayama, P. R., on March 19, 1914, at 2 p. m., by virtue of the statement made before me by Isabelino Mandés, of age, married, a merchant, a native of Guayama, and a resident of the ward of Guarnan! of Guayama, I, Juan Alfredo Blondet, keeper of the civil registry, do hereby extend this birth entry, making it to appear:— 1. That at nine o’clock in the morning of February 27, nineteen hundred and fourteen (1914), a girl of the white race was born who was given the name ‘Iris’. — 2. That said child is the legitimate daughter of the informant, whose personal description is already stated, ánd of his wife, Victoria Cruet, of age, married, dedicated to the occupations of her sex, a native of Guayama, and a resident of the ward of Guarnan! of Guayama. — -3. That her paternal grandparents are Sebastián Mandés, a native of Guayama, now deceased, and Rosa Montes, a native of Guayama and domiciled on Luis Ve-nega street of Guayama, dedicated to the occupations of her sex, and her maternal grandparents are José Cruet and Ramona Colón, natives of Guayama, domiciled on Hostos street of Guayama, property owners and dedicated, respectively, to the occupations of their sex.' — 4. That ... 5. That the said Isabelino Mandés made the statement herein entered as father of the said child.' — 6. That this was stated before witnesses Gabriel Capó Cintrón, of age, married, employee, native of Guayama, and domiciled at No. 25 Ashford street of Guayama, and José Juan Vidal, married, employee, and domiciled at No. 10 Hostos street of Guayama. And the foregoing have been read to the persons mentioned therein, said witnesses testify to the truth of the statement and all of them approve, ratify,- and sign it, all of which is attested by me, the keeper of the civil registry.- — (Signed) : Isabelino Mandés, — Gabriel Capó, — José Juan Vidal, — and Juan A. Blondet, keeper of the civil registry.”
Isabelino Mandés testified that the infant Iris was about a week old when rescued from drowning by his wife and “another man.” He also said under cross-examination (extract supra) that the entry in the civil registry was made thirty-five days after such rescue. Obviously upon this basis the maximum period between the date of birth and the date *767of registry would be some six weeks. The entry itself specified approximately one half of this period and to that extent may be regarded as having furnished sufficient and substantial corroboration on this point.
Unfortunately for plaintiffs, however, the death certificate of Antonia Rivera indicates that she died on May 15, 1913, about ten months before the birth of Iris, according to the star witness Mandés and according to the civil registry. Another curious circumstance is that Mandés follows the averment of the complaint in his statement that his wife participated in the rescue and took possession of the infant at that time. The real hero of that occasion, on the other hand, makes no mention of Victoria Cruet as having been present, but says that thereafter Guadalupe Aponte, an uncle of Antonia Rivera Aponte, asked him if he wanted the child; that witness declined upon the ground that his wife had just presented him with twins and suggested to the uncle that he give the child to Victoria; that thereupon the uncle ‘‘went and talked with” Victoria; that witness saw Guadalupe Aponte deliver the child some three weeks later and that Antonia Rivera died about the same time. This witness also says that he knows the age of Iris Mandés because the twins were born in 1912 about the time of the attempted infanticide.
The surname of the witness last mentioned is suggestive of a family relationship with another witness whose testimony, to the end that it may speak for itself, is quoted in full, as follows:
“Estefanía Poventucl, examined by attorney Aponte, testified under oath as follows: What is your name f — Estefanía Poventud.— Where do you live?- — In the Planta. — Of what town.? — Of Guayama. —Did you know Vietoria Cruet? — Yes, sir.. — -Do you know Isabelino Mandés? — Also.—Did you know Antonia Rivera Aponte? — I did not know her. I saw her on two occasions when she was insane. — And Juan Montero, did you know him? — Yes, sir. — Do you know anything about the birth of the child Iris? — The only thing I know is that when that girl was given to Isabelino Mandés and Victoria Cruet she was very small and I lived in the house and took care of her, *768and I myself was told by them not to tell her that they were not her parents; they were always telling me that. — Then yon know that she was not their daughter! — No, sir, she was not their daughter; they brought her up. — And the mother of that child was seen by you there twice when she was insane? — Yes, sir. — ’What did she do there? —She came to the house and sat in a hammock and swung herself, saying that she was going to pass through the partition wall. — Attorney : That is all. — Cross-examined by the district attorney: Who was seen by you there?- — The mother of Iris. — Did you see her "with the child? — No, the child had been given already. — Who-gave her?— I do not know, I was in the house when Victoria arrived and said to me: ‘Look, Yayita, what the Kings have brought me.’ — Then you believe that Victoria never had children ?- — No, sir, never. — That is all. — Cross-examined by the Judge: How old was that child when the Kings presented it to the Mandéses? — I can not tell you. — But more or less? — I know that she was not a month old as yet. — Was she a very small child? — Very small, it could hardly be seen when wrapped in its swaddling clothes. — You may leave the stand.”
With the exception of Isabelino Mandes, who is identified as a merchant; of Julio Cruet, a son of José Cruet, deceased, and Eladio Ortiz, a peon, Estefanía Poventud is the only witness in the case in regard to whom there is any inkling, however remote, as to occupation, social standing or financial responsibility. Adolfo Poventud, Mandes and Estefanía Poventud are the only eyewitnesses to the alleged delivery of the child, if Estefanía can be so considered. Mandes, as already pointed out, says that his wife rescued the child and brought it home some five weeks before the birth was recorded. Adolfo, as also already indicated, says that Guadalupe Aponte took the child to the Mandes house at a time antedating the entry in the civil registry by more than a year. Estefanía uses the plural but gives no names. Her nearest approach to anything definite in this regard is found in her quotation of the statement attributed to Victoria Cruet to the effect that the Three Kings had played the role of stork.
Guadalupe Aponte, who at least had a roof to shelter his demented niece and who is a brother of Francisco Aponte, *769candidate for appointment as gnardian ad litem and prominent as a witness for plaintiffs, was conspicuous by bis absence.
Francisco Aponte says that be knew Antonia Rivera, Xsa-belino Mandés, Victoria Cruet and a child called Iris wbo was related to witness, being tbe daughter of his niece, Antonia Rivera y Aponte. That the father and mother of Antonia Rivera were Santos Rivera and Margarita Aponte; that the father of Iris was Juan Montero; that the mother ivas Antonia Rivera; that Juan Montero and Antonia Rivera lived together; that witness had never had any conversation with the child; that he had talked with her; that she had asked witness and witness had told her that he was related to her; (on cross-examination) that witness knows that the child is not the daughter of Mandés, “but they raised her,” from the date of her birth; that witness knows Antonia Rivera to be the mother of the child because she had it in the house of that muchacha Francisca, the wife of Bau-tista Soto; that the witness knows nothing-about the transfer of the child to the home of Mandés but that “they raised it”; that the child, having been the daughter of Antonia Rivera, can not be the daughter of Mrs. Mandés; that witness can not swear (asegurar) that the child is not the daughter of Mrs. Mandés.
Francisca Vicente says: That she knew Antonia Rivera who lived in a room rented to her by the husband of witness; that witness knew Juan Montero, the husband of Antonia Rivera; also knew Isabelino Mandés and Victoria Cruet; that witness knew a child named Iris; that the child was in the court room (pointing her out); that the child was born in a room rented by the husband of witness to Juan Montero, husband of Antonia Rivera; (in reply to the question “husband or paramour?”, witness answered “paramour”) ; that Montero came and went, but he rented the room for Antonia Rivera; that the child was born in the room occupied by them; that this occurred about twelve *770years, more or less, before tbe date of the trial; that tbe midwife who officiated was Antonia Eeyes who died three years before the trial; that the mother abont nine days after the birth of the child became insane, and the hnsband who was at work hired a peon to take her to the house of her uncle, Guadalupe Aponte; that as to what occurred after that witness knew nothing; that the peon was named Ela,-dio Ortiz.
Eladio Ortiz testified to the transportation by him of Antonia Eivera and her baby from a house of Bautista Soto to the dwelling of the uncle, Guadalupe Aponte.
The statement made by Julio Cruet is direct and unequivocal. It is perhaps the most trustworthy, if not the only trustworthy, testimony in the instant case in so far as the matters mentioned therein are shown to be within the personal knowledge of the witness. It deals for the most part, however, with matters which do not affect the main issue. This witness does say that Iris is not the child of Victoria Cruet and that Victoria died without issue. He frankly admits that he did not know the parents of the child, and he was not asked as to the source of his information that Iris was a foster child or the manner in which Ms knowledge of that fact, if known to Mm to be a fact, was acquired. In the absence of any such showing1, the bare statement of this witness that Ms sister had no children is not enough to overthrow a civil status of more than ten years’ standing upon the books of the civil registry. If there be any truth in the testimony of the other witnesses for plaintiffs, and especially in the statement made by Mandes with reference to Ms consultation with Dominguez, then it is most unfortunate for appellants that Dominguez was not called as a witness. A word of corroboration from him on this point would have been worth more than all the other testimony in the ease in so far as the identification of Iris Mandes as the daughter of Antonia Eivera Aponte is concerned.
For the purposes of this opinion it may be conceded, *771without holding, that the complaint stated a cause of action as against the defendant Iris Mandés in so far as it assails her prima facie status as the legitimate daughter of Victoria Cruet, and seeks a cancellation of the entry in the civil- registry to that extent. It does not follow that the same theory must prevail in regard to the like status of the child as the daughter of Isabelino Mandés and as to a cancellation of the entry in its entirety. Nor is it necessarily true that the entry must stand as an indivisible whole or else be erased in tobo.
The death certificate of Antonia Rivera shows that she had been divorced. Neither the date of the decree nor the date of the marriage between Mandés and Victoria Cruet are known. For aught that appears from the record Mandés may have been the husband of Antonia Rivera prior to his marriage to Victoria Cruet and the divorce may have been granted within 300 days of the birth of the child conceived by Antonia Rivera, in which event the alleged natural child would be more or less conclusively presumed to be the legitimate daughter of Isabelino Mandés. Núñez v. Lacot, 32 P.R.R. 76. It is no answer to this suggestion to say that the possibility of such a combination of circumstances is rather remote. The point is that the continuance or extin-guishment of the legal status of Iris Mandés as a legitimate daughter of Isabelino Mandés is not of necessity dependent upon the continuance or extinguishment of her legal status as the legitimate daughter of Victoria Cruet.
Isabelino Mandés neither in his own right nor as the pretended father of Iris Mandés had any claim whatever to any part of the property left by José Cruet at his death. Iris Mandés, likewise, had no claim whatever upon such property by reason of her relationship to Isabelino Mandés. By the same token plaintiffs had no interest in the legal status of Iris Mandés as the legitimate daugher of Isabelino Man-dés, no legitimate right to investigate the paternity of the said Iris Mandés, and no cause of action against the said *772Isabelino Mandés, either as an individual defendant or as the pretended father of Iris Mandés.
The decision of this case, however, does not turn upon any one or all of the propositions last aforesaid.
According to all the testimony for plaintiffs they were willing and in fact had agreed with Mandés to forego all claim to what Iris Mandés had already received by inheritance directly from her mother. In so far as such inheritance is concerned, it can not he claimed, therefore, that Mandés made any financial sacrifice by becoming a witness for plaintiffs.
Iris Mandés as the legitimate daughter of Victoria Cruet would have received at most from the Cruet estate, according to the testimony of all the witnesses except Mandes himself, about one thousand (1,000) dollars. This award, whether in cash or, as more often happens, in the form of more or less unprofitable real estate, would have been subject in the handling and management thereof to the restric-iions imposed by law upon the control and disposition of property belonging to minors. Viewing the matter from a purely mercenary standpoint, the pecuniary advantage to Mandés himself accruing from such an award would be insignificant as compared with the relief from all paternal responsibility in connection with the support, maintenance and education of his legitimate daughter Iris, to say nothing of other conceivable considerations. Nevertheless the direct result of the decree prayed for in the complaint, whether or not intended by plaintiffs and by Mandés himself, would be to relieve the latter of the burden and responsibilities incident to the patria potestas.
We are unable to assume with appellants, therefore, that Mandés was in fact testifying against his pecuniary interest.
But be this as it may, Mandés by his own statement was utterly unscrupulous in the matter of misrepresentations which he now says were deliberately made by him “in pood faith” in 1914. Upon the theory that his later state*773ment is true in so far as this earlier incident is concerned, we aro somewhat at a loss to account for his conscientious scruples which seem to. have supervened at some time subsequent to the death of his wife and prior to the filing of the complaint herein.
On the other hand, if he told the truth in 1914, his testimony on the stand eleven years later in the instant case can not possibly be true; and the most salient factor in the ease from beginning to end is the presumption in favor of the legal status arising out of the representations made by Mandes himself in 1914.
A picturesque re-statement of the principle that must govern this aspect of the case has been quoted with approval by this court upon two previous occasions. It may be found in Quevedo v. Pino, 15 P.R.R. 669, and again in Rico v. López, 21 P.R.R. 201.
The judgment appealed from will be affirmed.
Mr. Justice Wolf concurred. •
Justices Aldrey and Franco Soto dissented.